     Case 1:19-cv-01068-NONE-EPG Document 41 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   LAVAL JONES,                                          Case No. 1:19-cv-01068-NONE-EPG (PC)

11                                          Plaintiff, ORDER GRANTING PLAINTIFF FINAL
                                                       OPPORTUNITY TO FILE OPPOSITION TO
12                  v.                                 DEFENDANT’S MOTION FOR
                                                       SUMMARY JUDGMENT
13
     WEBER,
14
                                          Defendant.
15

16          Laval Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this

17   civil rights action filed pursuant to 42 U.S.C. § 1983. On October 19, 2020, Defendant filed a

18   motion for summary judgment on the ground that Plaintiff failed to exhaust his administrative

19   remedies before filing this lawsuit. (ECF No. 21). Plaintiff was required to file an opposition or

20   a statement of non-opposition to the motion within twenty-one days, Local Rule 230(l), but did

21   not do so.

22          On November 30, 2020, the Court directed Defendant to serve Plaintiff with a copy of the

23   motion for summary judgment, and gave Plaintiff until January 6, 2021, to file and serve an

24   opposition or a statement of non-opposition to Defendant’s motion for summary judgment. (ECF

25   No. 37).

26          On December 16, 2020, Plaintiff filed a Statement of Non-opposition to Defendant’s

27   Motion for Summary Judgment. (ECF No. 40). However, based on the allegations in the filing,

28   it appears that Plaintiff is opposing the motion for summary judgment on the ground that the
                                                       1
     Case 1:19-cv-01068-NONE-EPG Document 41 Filed 12/17/20 Page 2 of 2


 1   administrative remedies were not available to him.

 2            While Plaintiff appears to be attempting to oppose the motion, Plaintiff submitted no

 3   evidence in support of his opposition.1 Accordingly, the Court will give Plaintiff one final

 4   opportunity to oppose the motion (or to request additional time to do so). If Plaintiff fails to file

 5   an opposition that includes evidence, the Court will treat all of Defendant’s properly supported

 6   facts as undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2).

 7            Accordingly, based on the foregoing, IT IS HEREBY ORDERED that Plaintiff has until

 8   January 22, 2021, to file and serve an opposition to Defendant’s motion for summary judgment,

 9   or to request additional time to do so.2 If Plaintiff files an opposition, Defendant has seven days

10   from the date the opposition is filed in CM/ECF to file and serve a reply to the opposition. If

11   Plaintiff fails to file and serve an opposition that includes evidence, the Court will treat all of

12   Defendant’s properly supported facts as undisputed for purposes of the motion for summary

13   judgment.

14
     IT IS SO ORDERED.
15

16       Dated:       December 17, 2020                                     /s/
17                                                                   UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25
              1
                 Plaintiff did not submit any exhibits supporting his assertions, and his filing is not signed under penalty of
26   perjury. Plaintiff also failed to respond to Defendant’s Statement of Undisputed Facts, in violation of Local Rule
     260(b).
27             2
                 If Plaintiff wants additional time to respond to the motion, he must file a motion for an extension of time
     prior to the January 22, 2021 deadline. The motion must include reasons for the extension that establish good cause.
28
                                                                 2
